Citation Nr: 0502628	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  97-31 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic fistulous 
tract of the right upper quadrant under the provisions of 38 
U.S.C.A. § 1151 (West 2002).

2.  Entitlement to service connection for a right hip 
disability, claimed as secondary to service-connected 
residuals of a shell fragment wound (SFW) of the right leg.

3.  Entitlement to service connection for left hip, right 
knee and left knee disabilities, claimed as secondary to 
service-connected residuals of a SFW of the right leg and 
multiple SFW scars of the lower extremities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision of the Atlanta, 
Georgia, Department of Veterans (VA), Regional Office (RO).

The issues regarding service connection for right hip, left 
hip, right knee and left knee disabilities, claimed as 
secondary to service-connected residuals of a SFW of the 
right leg and multiple SFW scars of the lower extremities, 
were remanded in October 1998.  

In October 2004, the Board notified the veteran that in 
February 2003, he had elected the Georgia Department of 
Veterans Service to represent him before VA.  The letter 
further noted that in September 2003, a representative from 
the Disabled American Veterans organization submitted a 
Statement of Accredited Representative in Appealed Case in 
lieu of a VA Form 646 on the veteran's behalf.  The RO 
requested that the veteran clarify his choice concerning 
representation.  He was also advised that if he did not 
respond in 30 days, the Georgia Department of Veterans 
Service would resume as the veteran's representative of 
record.  The veteran did not respond.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this appeal, the veteran's 
representative, in a letter received in September 2003, 
requested a Travel Board hearing or a videoconference.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
action:

The RO should schedule the veteran for a 
videoconference or a personal hearing 
before a Veterans Law Judge at the RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





